Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 10/19/2021.

Terminal Disclaimer
3.         The terminal disclaimer filed on 10/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US /10,877,703 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of Claims
4.         Claims 1-5 are pending in this application.
  
Examiner’s Statement of Reasons for Allowance
5.         Claims 1-5 are allowed.

6.       The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
display on the display a preview image for previewing a target image to be image- processed by an image processing apparatus; based on first wireless communication performed between the communication device and the image processing apparatus via the first communication interface while the preview image is being displayed on the display, perform second wireless communication with the image processing apparatus via the second communication interface, the second wireless communication having a communicable distance longer than a communicable distance of the first wireless communication; after establishment of the second wireless communication, receive capability information of the image processing apparatus; display on the display a setting screen according to the received capability information; and transmit a setting value according to an operation input via the setting screen on the display, to the image processing apparatus via the second wireless communication.” along with all the other limitations as required by independent claim 1.

Regarding Claim 5:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“display on the display a preview image for previewing a target image to be image- processed by an image processing apparatus; based on a first wireless communication performed between the communication device and the image processing apparatus via the first communication interface while the preview image is being displayed on the display, perform a second wireless communication with the image processing apparatus via the second communication interface, the second wireless communication having a communicable distance longer than a communicable distance of the first wireless communication; after establishment of the second wireless communication, receive capability information of the image processing apparatus; display on the display a setting screen according to the received capability information; and transmit a setting value according to an operation input via the setting screen on the display, to the image processing apparatus via the second wireless communication.” along with all the other limitations as required by independent claim 5.

7.       It follows that claims 2-4 are then inherently allowable for depending on an allowable base claim.
8.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	
	Kavanappillil et al. (US 2014/0085663) discloses in an example implementation, a processor-readable medium stores code representing instructions that when executed by a processor cause the processor to retrieve a unique printer identification (ID) over a short-range wireless communication (e.g., NFC) between a mobile device and a public printer. The processor discovers a current geographic location of the mobile device from GPS technology on the mobile device. The processor then uploads the unique printer ID and the geographic location to a cloud-based print service provider.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEIL R MCLEAN/Primary Examiner, Art Unit 2677